In an action, inter alia, on an unrecorded mortgage note, heard on an agreed statement of facts, defendants appeal from two judgments of the Supreme Court, Kings County, dated June 11, 1973 and September 18, 1973, respectively, which are in favor of plaintiffs and against them. Appeal from the judgment dated June 11, 1973 dismissed. That judgment has been superseded by the judgment dated September 18, 1973. Judgment dated September 18, 1973 affirmed. Respondents are awarded one bill of costs to cover both appeals. Upon the record presented, we find that the defendant Sutton voluntarily signed the note in suit and that the note was supported by valid consideration. Latham, Acting P. J., Margett, Damiani, Rabin and Shapiro, JJ., concur.